Name: Council Regulation (EC) No 3611/93 of 22 December 1993 amending Regulation (EEC) No 805/68 on the common organization of the market in beef and veal
 Type: Regulation
 Subject Matter: agricultural activity;  agricultural policy;  means of agricultural production;  animal product
 Date Published: nan

 29 , 12. 93 Official Journal of the European Communities No L 328/7 COUNCIL REGULATION (EC) No 3611/93 of 22 December 1993 amending Regulation (EEC) No 805/68 on the common organization of the market in beef and veal premium rights allocated to the said Member State should be increased. THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parli ­ ament ('), Whereas implementation of the new premium arrange ­ ments introduced by the reform has given rise to certain additional problems ; whereas Regulation (EEC) No 805/68 (2) should therefore be amended ; Whereas, in the framework of beef and veal production, protection of the environment has become an important element to be taken into consideration ; whereas, there ­ fore, Member States should be afforded the possibility of restricting or removing payments under the premium schemes for suckler cows and male bovine animals if the producer concerned has not fully complied with the envi ­ ronmental rules set out by Member States, subject to respecting the principle of proportionality ; Whereas in order to react positively to the requests of third countries, particularly those which have concluded interim association agreements, and to align on the product definitions given in the combined nomenclature, the animal weights indicated in the estimate of live animals for fattening referred to in Article 13 of Regula ­ tion (EEC) No 805/68 should be redefined ; Whereas the European Agricultural Guidance and Guarantee Fund (EAGGF) should cover, under certain conditions, the additional national premium provided for in Article 4d (7) for the suckler cow premium ; Whereas strict application for the statistical data used in the scale for allocating additional rights to the suckler cow premium created by the increase in the individual milk reference quantity to 1 20 000 kg of milk failed to take account of the special cattle-farming situation in Luxembourg by restricting access to the new rights to an excessively low number of animals in relation to those which actually have right of access, and thus seriously impeded the harmonious allocation of the rights ; whereas, therefore, the number of additional suckler cow HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 805/68 is hereby amended as follows : 1 . In Article 4d, the following subparagraph shall be added to paragraph 7 : 'The preceding subparagraph shall be extended to holdings situated throughout the territory of a Member State if in the Member State concerned the cattle population has a high proportion of suckler cows, representing at least 30 % of the total number of cows, and if at least 30 % of male bovine animals slaught ­ ered belong to conformation classes S and E. Any overshoot of these percentages is established on the basis of the average of the two years preceding that for which the premium is granted.' 2. In Article 4d, paragraph 7a shall be deleted. 3 . In Article 4g, the following paragraph shall be added : '4a. Member States may apply appropriate environ ­ mental measures which correspond to the specific situ ­ ation of the land used for the production of male bovine animals or suckler cows qualifying for premiums. Member States which avail themselves of this possibility shall decide the penalties which are appropriate and proportional to the seriousness of the ecological consequences of not observing the said measures. These penalties may provide for a reduction or, where appropriate, cancellation of the benefits accruing from the premium schemes. Member States shall inform the Commission of the measures taken to apply this provision.' 4. In Article 13 (4) (a), '220 kilograms' shall be replaced by * 160 kilograms'. 5. In Annex II, '760' corresponding to the additional rights added to Luxembourg's national reserve shall be replaced by '3 000'. Article 2 This Regulation shall enter into force on the day fol ­ lowing of its publication in the Official Journal of the European Communities. However, Article 1 ( 1 ) and (5) shall apply from 1 January 1993 and Article 1 (4) shall apply from 1 Janaury 1994. (') Opinion delivered on 14 December 1993 (not yet published in the Official Journal). (2) OJ No L 148, 28. 6 . 1968, p. 24 . Regulation as last amended by Regulation (EEC) No 747/93 (OJ No L 77, 31 . 3 . 1993, p . 15). No L 328/8 Official Journal of the European Communities 29 . 12. 93 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 December 1993. For the Council The President J.-M DEHOUSSE